Title: From George Washington to Charles, marquis de La Rouërie Armand Tuffin, 5 November 1780
From: Washington, George
To: Armand Tuffin, Charles, marquis de La Rouërie


                        
                            Sir
                            Head Quarters Prekaness 5th Novembr 1780
                        
                        By the establishment of the Army agreeable to the Resolve of Congress of the 21st October, the partisan Corps
                            under your command is to consist of three troops of mounted and three of dismounted Dragoons of 50 each. They are to be
                            officered by my appointment subject to the approbation of Congress. I am also authorised to direct a mode for compleating,
                            recruiting and supplying the Corps. As to the latter, I shall give it as my opinion to Congress that there is no other
                            mode but to furnish the Commanding Officer with Money to purchase Horses and inlist Men in the States at large, and to
                            direct the Board of War or Cloathier General to procure a regular and full supply of the Cloathing allowed to Officers and
                            Men, and also of the necessary Arms and Accoutrements for the Horse and Foot. The term of inlistment is for the War only, and
                            the Bounty 50 dollars of the new Emission to each recruit and 2 dollars to the recruiting Officer upon delivering the
                            man to the Corps. If you purchase your own Horses, the price which you are to be allowed to give must be fixed by
                            Congress or the Board of War.
                        I do not know what number of Officers will be necessary to compleat you to the present establishment,
                            allowing 1 Captain and 2 subs to each Company and Troop. I therefore wish you to make me an immediate return of the names
                            and Ranks of the Officers at present in Commission with the names of any who are willing to accept new appointments. A
                            regard for the reputation of your Corps will make you careful of recommending none to me but Gentlemen upon whom you can
                            depend. I am &c.
                        
                            
                        
                            
                                
                            
                        
                    